Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2019-106942 filed on 6/7/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss minor claim clarifications to place this application in a Condition for Allowance.  Furthermore, adding a limitation directed at displaying an object based on an evaluation from the trainee gait is disclosed in prior art NAKASHIMI et al. (Pub. No:  US 2016-0051859), and would not further allowance if proposed in a potential amendment.  

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-8 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-8, a calculation unit configured to calculate is considered to read on Fig. 3 unit 210a; a display control unit configured to control is considered to read on Fig. 3 unit 213; an evaluation unit configured to evaluate is considered to read on Fig. 3 unit 210b.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 1, 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9-10 recite ‘gait of the trainee is recognizable’ whereby it is unclear who or what the gain is ‘recognizable’ to i.e. a coach, therapist, the instant trainee, a camera etc.  For the purpose of this examination, the claims will be construed as recognizable to the trainee as the trainee walks on the treadmill.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONISHI et al. (Pub. No:  US 2017-0065849) in view of NAKASHIMI et al. (Pub. No:  US 2016-0051859).

As per Claim 1 KONISHI discloses A walking training system comprising (Figs. 1-7): 
a treadmill configured to prompt a trainee to walk (Figs. 1-7 treadmill 3 and walking trainee and prompt from at least display screen 35 [0028] touch panel for trainee [0033] [0039-0040]); 
a display device installed such that the trainee views the display device while walking on the treadmill (Figs. 1-7 display screen 35 [0028] touch panel for trainee [0033] [0039-0040]); 
a camera configured to image the trainee at an angle of view (Figs. 1-7 camera 33 takes image of trainee walking at least at initial view angle [0030-0031]); 
a calculation unit configured to calculate a tilt of a body core of the walking trainee based on an image captured by the camera (Figs. 1-7 control device 36 tilt inclination calculation means – and image display on the screen [0009-00011] [0034-0037] [0039] [0044-0046] [0049]); 
and a display control unit configured to control the display device to display a body core line associated with the tilt (Figs. 1-7 control device 36 tilt inclination calculation means and centerline L [0009-00011] [0029] [0034-0037] [0039-0040] [0044-0046] [0049]), 
and an index indicating at least an end of a permissible range of a deflection of the body core line (Figs. 1-7 visual index for permissible range of tilt movement as depicted in Figs. 6-7 – the ranges of permissible movement as per the therapist for proper trainee movement and tilt as per display – see marks X, L line and S range [0044-0046] [0049-0053]).
KONISHI does not disclose but NAKASHIMI discloses view at which a gait of the trainee is recognizable (Figs. 1-3 gait stride as trainee walks will recognize biometric feedback [Abstract] [0039-0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include view at which a gait of the trainee is recognizable as taught by NAKASHIMI into the system of KONISHI because of the benefit taught by NAKASHIMI to disclose specifically gait assistance such that the view of said gait would be naturally be available to the trainee as recognizable biometric feedback whereby KONISHI is in the same field of endeavor and is geared to assist walking of a trainee but does not specially disclose capture, view or processing of the trainee gait and would benefit from this additional feature consideration that allows for full feature walking assistance capabilities. 

As per Claim 2 KONISHI discloses The walking training system according to claim 1, wherein the display control unit is configured to cause the display device to display the body core line (Figs. 1-7 control device 36 tilt inclination calculation means and centerline L [0009-00011] [0029] [0034-0037] [0039-0040] [0044-0046] [0049]) and the index such that the body core line and the index are superimposed on the image (Figs. 1-7 visual index for permissible range of tilt movement as depicted in Figs. 6-7 – the ranges of permissible movement as per the therapist for proper trainee movement and tilt as per display – see marks superimposed X, L line and S range [0044-0046] [0049-0053]).

As per Claim 9 KONISHI discloses A non-transitory storage medium storing a control program (Figs. 1-7 [0033-0034]) for a walking training system including a treadmill configured to prompt a trainee to walk (See said analysis for Claim 1), a display device installed such that the trainee views the display device while walking on the treadmill (See said analysis for Claim 1), and a camera configured to image the trainee at an angle of view (See said analysis for Claim 1) the non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising (Figs. 1-7 [0033-0034]): calculating a tilt of a body core of the walking trainee based on an image captured by the camera (See said analysis for Claim 1); and causing the display device to display a body core line associated with the tilt, and an index indicating at least an end of a permissible range of a deflection of the body core line (See said analysis for Claim 1).
KONISHI does not disclose but NAKASHIMI discloses view at which a gait of the trainee is recognizable (See said analysis for Claim 1).
As per Claim 10 KONISHI discloses A control method for a walking training system including a treadmill configured to prompt a trainee to walk (See said analysis for Claim 9), a display device installed such that the trainee views the display device while walking on the treadmill (See said analysis for Claim 1), and a camera configured to image the trainee at an angle of view (See said analysis for Claim 1) the control method comprising (See said analysis for Claim 1): 
calculating a tilt of a body core of the walking trainee based on an image captured by the camera (See said analysis for Claim 1); and causing the display device to display a body core line associated with the tilt (See said analysis for Claim 1), and an index indicating at least an end of a permissible range of a deflection of the body core line (See said analysis for Claim 1).
KONISHI does not disclose but NAKASHIMI discloses view at which a gait of the trainee is recognizable (See said analysis for Claim 1).
		ALLOWABLE SUBJECT MATTER
Claims 3-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-8 is/are allowed.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The walking training system according to claim 2, wherein the display control unit is configured to render the body core line with a base point being defined near a heel of an affected leg of the trainee”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The walking training system according to claim 3, wherein the display control unit is configured to render and display the range as a sector having a pivot at the base point”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The walking training system according to claim 4, further comprising an evaluation unit configured to evaluate the gait, wherein the display control unit is configured to display an object based on an evaluation result from the evaluation unit”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The walking training system according to claim 5, wherein the display control unit is configured to display an indicator serving as the object included in the sector such that the indicator increases or decreases based on the evaluation unit”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The walking training system according to claim 6, wherein the display control unit is configured to display an event indicating that a level is cleared when the indicator is displayed in a full amount”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The walking training system according to claim 5, wherein the display control unit is configured such that, when the evaluation unit detects inappropriateness of the gait, the object indicating the inappropriateness is displayed near the base point”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.
Regarding Claim 3 the closest prior art of record KONISHI et al. (Pub. No:  US 2017-0065849) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  KONISHI only teaches a walking training using a treadmill that can prompt trainee that is walking on the treadmill via at least a display device with a touchscreen that is installed such that the trainee views the display device while walking on the treadmill.  The prior art also includes a camera to image the trainee at an angle of view and calculates a tilt of a body core of the walking trainee based on the camera image.  Finally, the prior art discloses displaying a body core line associated with the tilt, and an index indicating at least an end of a permissible range of a deflection of the body core line of the trainee. 
With regards to Claims 4-8, said claims are disclosed in KONISHI et al. (Pub. No:  US 2017-0065849) in view of NAKASHIMI et al. (Pub. No:  US 2016-0051859) and would be otherwise rejected but for the dependency on allowable Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481